Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 4 is allowable. Claims 5, 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-IX, as set forth in the Office action mailed on 12/02/2020, is hereby withdrawn and claims 5, 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
4, wherein filling the gap is carried out by at least one of the group consisting of applying a liquid filling medium into the gap, and laminating an at least partially uncured electrically insulating layer structure to the stack and the component.
Allowability Notice
Claims 4-5, 8, 11-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
           The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants'  remarks, filed 05/06/2021 with the amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813